White, Presiding Judge.
These two appeals are from judgments of conviction for violations of “the local option law,” supposed to have been adopted in Rockwall county at an election held the sixth of January, 1877. These convictions were had in the county court, on the eighth and ninth days of March, 1887, respectively. Subsequently thereto, to wit, on the twenty-third day of April, 1887, this court, in the case of Ex parte Sublett, declared the local option law, as adopted in said county January 6, 1877, absolutely void, for a failure of compliance in its adoption with the mandatory provisions of the local option statutes. (23 Texas Ct. App., 309.)
It is further made to appear in the transcript of the record, in these cases, by the certificate of the county judge of said county, that, since the Sublett decision, supra, declaring the old law of *2311877 absolutely void, the citizens of Rockwall county, at an election held the fourth day of June, 1887, to determine the question anew, defeated local option in said county, the majority against prohibition being one hundred and sixteen votes. In Whisenhunt v. The State, 18 Texas Ct. App., 491, it was held to be a settled rule “that the repeal of the local option law by the prescribed mode, pending an appeal from a conviction for its violation while in force, annuls the conviction.”
Opinion delivered November 9, 1887.
In view of the status of these cases, considered in reference to these decisions, the Assistant Attorney General confesses errors, and the judgments are reversed and the prosecutions are dismissed.

Reversed and dismissed.